            Case 2:21-cv-00016-GMN-NJK Document 4 Filed 09/13/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     CAROLL BROWN,                                      )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:21-cv-00016-GMN-NJK
 5
            vs.                                         )
 6                                                      )                     ORDER
     JOAN KRANE, et al.,                                )
 7                                                      )
                           Defendants.                  )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 3), of United
10   States Magistrate Judge Nancy J. Koppe, which states that this case should be remanded to the
11   Las Vegas Justice Court.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
18   is not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
24   ECF No. 3) (setting a September 1, 2021, deadline for objections).
25


                                                  Page 1 of 2
              Case 2:21-cv-00016-GMN-NJK Document 4 Filed 09/13/21 Page 2 of 2




 1            Accordingly,
 2            IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 3), is
 3   ADOPTED in full.
 4            IT IS FURTHER ORDERED that this case is REMANDED to the Las Vegas Justice
 5   Court.
 6            The Clerk of Court is instructed to close the case.
 7                       13 day of September, 2021.
              Dated this ____
 8
 9                                                   ___________________________________
                                                     Gloria M. Navarro, District Judge
10                                                   United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                   Page 2 of 2
